 


109 HR 4047 IH: Rescind the Congressional Pay Raise Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4047 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Miller of Florida (for himself, Mr. Paul, Mr. Bartlett of Maryland, Mr. Kind, Mr. Shimkus, Mr. Davis of Tennessee, Mr. Simmons, Mr. Coble, Mrs. Emerson, Mr. Matheson, Mr. Green of Wisconsin, Mr. Hall, Mr. Flake, Mr. Bradley of New Hampshire, Mr. Barrett of South Carolina, Mr. Gingrey, Mr. Kennedy of Minnesota, Mr. Gibbons, and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Legislative Reorganization Act of 1946 to reduce the rate of pay, and to eliminate automatic pay adjustments, for Members of Congress. 
 
 
1.Short titleThis Act may be cited as the Rescind the Congressional Pay Raise Act of 2005. 
2.AmendmentSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended to read as follows: 
 
601. 
(a)Until otherwise provided for by law (including pursuant to section 225 of the Federal Salary Act of 1967), the annual rate of pay for— 
(1)each Senator, Member of the House of Representatives, and Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico, 
(2)the President pro tempore of the Senate, the majority leader and the minority leader of the Senate, and the majority leader and the minority leader of the House of Representatives, and 
(3)the Speaker of the House of Representatives,shall be the rate payable for those respective positions as of December 31, 2004.. 
3.Effective dateThis Act shall take effect on the first day of the first pay period commencing after the next election of Representatives (within the meaning of the 27th article of amendment to the Constitution of the United States) occurring after the date of the enactment of this Act. 
 
